DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Objections
Claims 10 and 19 are objected to because of the following informalities:
In claim 10 at lines 2-3, “one of more” should be corrected to --one or more--.
In claim 19 at line 4, “the longitudinal” should be corrected to --a longitudinal--.
In claim 19 at line 6, “the longitudinal” should be corrected to --a longitudinal--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

No claim limitations are interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 11-13, 16, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claims 2, 4, and 16 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, each of the degree of correspondence between profiles (claim 2), the deviation from parallel (claim 4), and the deviation from continuity (claim 16) that is within the scope of the claims is not clear.
Claim 11 recites the limitation “the one or more fasteners.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. Claim depends from claim 10, which recites “one or more of …a fastener… or [a list of items].” Claim 10 is interpreted to mean that a fastener can be used alone or in conjunction with 
Claim 12 recites the limitations “a plurality of projections” and “a respective channel.” Claim 12 depends from claim 1, which recites “a projection” and “a channel.” It is unclear whether the claim 12 limitations are subject to the limitations for projections and channels as recited in claim 1.
Claim 13 recites the limitations “a projection.” Claim 13 depends from claim 1, which recites “a projection.” It is unclear whether the claim 13 projections are subject to the limitations for projections as recited in claim 1.
Claim 18 recites the limitation “a preceding step.” It is unclear what the preceding step precedes. For example, it is unclear whether the preceding step precedes providing the blade body.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5-7, 12, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Udesen (WO 2019/179583). 
[AltContent: textbox (H)][AltContent: textbox (G)][AltContent: textbox (F)][AltContent: roundedrect][AltContent: textbox (A)]
    PNG
    media_image1.png
    413
    341
    media_image1.png
    Greyscale

Regarding claim 1, Udesen embodiment of Fig 2 discloses:
A wind turbine blade (p.1 lines 1-2, see Fig 1A, 1B) comprising:
a blade body (1 including 5) having a root (left end in Fig 1A), a tip (right end in Fig 1A), and a longitudinal direction extending between the root and the tip; and 
a leading edge fairing (4), 
wherein the blade body has a channel (8, formed by 7 in Fig 2, alternatively in Fig 3, the interior portion of 5 that engages with flaps of 4) extending in the longitudinal direction, and 
wherein the leading edge fairing has a projection (flaps 6) extending into the channel and extending in the longitudinal direction (see Fig 4) so as to be received in the channel.
claim 2, Udesen discloses:
the channel (8) and the projection (6) have substantially corresponding profiles (see Fig 2).
Regarding claim 3, Udesen discloses:
the channel (8) and the projection (6) have mechanically interlocking profiles extending in the longitudinal direction (see Fig 2).
Regarding claim 5, Udesen discloses:
the channel has a depth direction, and the channel and the projection are configured to resist pull-out of the projection (due to interaction at A in Annotated Fig 2 above) from the channel in the depth direction of the channel.
Regarding claim 6, Udesen discloses:
the projection (6) is integrally formed with the leading edge fairing (4, as shown in Fig 2).
Regarding claim 7, Udesen discloses:
the channel is formed in a moulded component (claim 1 “which holding part (5) is formed in the blade (1) during the blade-molding process”).
Regarding claim 12, Udesen discloses:
the leading edge fairing (4) has a plurality of projections (flaps 6) each configured to be received in a respective channel (two channels, see dashed line box in annotated Fig 2, which denotes one channel. Each channel is bounded by shoulder A).
Regarding claim 16, Udesen discloses:
the blade body comprises a rebate (at F in annotated Fig 2 abouve4) and the leading edge fairing is located in the rebate such that an outer surface of the leading edge fairing and an outer surface of the blade body form a substantially continuous contour.
Regarding claim 17, Udesen discloses:
A method of fitting a leading edge fairing to a wind turbine blade, comprising: 
providing (1 including 5) having a root (left end in Fig 1A), a tip (right end in Fig 1A), and a longitudinal direction extending between the root and the tip, wherein the blade body has a channel extending in the longitudinal direction; 
providing a leading edge fairing (4) having a projection (flaps 6); and 
attaching the leading edge fairing to the blade body by inserting the projection in the channel whereby the projection extends in the longitudinal direction (see Figs 2 and 4, p.1 line 27 - p.2 line 4).
Regarding claim 18, Udesen discloses:
a preceding step of removing an existing leading edge fairing from the blade body to effect a leading edge fairing replacement (p.2 lines 6-7, removal is inherent in replacement).
Regarding claim 19, Udesen discloses:
A leading edge fairing (4) for attachment to a blade body (1 including 5) of a wind turbine blade, the leading edge fairing comprises an aerodynamic surface (G in annotated Fig 2), a reverse surface (H in annotated Fig 2) opposite the aerodynamic surface, and a projection (including flaps 6) extending away from the reverse surface and extending in the longitudinal direction (see Fig 4) of the leading edge fairing, wherein the projection is configured to be received in a channel (8) of the blade body, which channel extends in the longitudinal direction of the blade body between a root and a tip of the blade.
  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 11, 13, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US 2007/0036659) in view of Tellier (US 2015/0026980).

    PNG
    media_image2.png
    228
    447
    media_image2.png
    Greyscale

Regarding claim 1, Hibbard discloses:
A wind turbine blade comprising:
a blade body having a root (8 in Fig 2), a tip (top right in Fig 2), and a longitudinal direction extending between the root and the tip; and 
a leading edge fairing (front cover 6, see Figs 12a-12c, [0177]).

wherein the blade body has a channel extending in the longitudinal direction, and 
wherein the leading edge fairing has a projection extending into the channel and extending in the longitudinal direction so as to be received in the channel.
Hibbard discloses that the leading edge fairing is attached by adhesive (see Fig 8), and discloses features and methods to ensure the appropriate thickness of the adhesive. The blade is made of composite ([0121]) and the fairing is made of metal ([0129]).
[AltContent: textbox (LE)][AltContent: textbox (TE)][AltContent: textbox (TE)][AltContent: textbox (TE)][AltContent: textbox (TE)][AltContent: textbox (LE)]
    PNG
    media_image3.png
    245
    260
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    145
    209
    media_image4.png
    Greyscale

Tellier teaches:
a composite airfoil (for a gas turbine engine) with a metal reinforcement attached to the leading edge ([0002]), applicable to any type of part including removable reinforcement ([0023]). The metal reinforcement can be removed and replaced for maintenance ([0009]). The metal reinforcement has a C-shaped section with longitudinal projections that correspond to longitudinal recesses on the blade ([0010], [0011]). The mechanical method of attaching the reinforcement 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wind turbine blade of Hibbard by using the mechanical attachment method and structure of Tellier to attach the leading edge fair, instead of adhesive, to obtain he benefit of easier replacement, faster assembly, and easier inspection. In the combination, adhesive is not used, and any method steps or structure specifically directed to adhesive are absent.
Regarding claim 4, the blade of Hibbard as modified by the mechanical attachment of Tellier teaches:
the channel and/or the projection have substantially parallel sides (see Fig 4, sides of channel 36 and projection 32 are both parallel, i.e. both of these are approximately rectangular) extending in the longitudinal direction.
Regarding claim 10, the blade of Hibbard as modified by the mechanical attachment of Tellier teaches:
the projection is held in the channel by … a snap-fit connection ([0010]) ….
Regarding claim 11, the blade of Hibbard as modified by the mechanical attachment of Tellier teaches:
[the projection is held in the channel by a snap fit connection]
This alternative limitation obviates any further limitations of the other alternatives, even in dependent claims. For the interest of compact prosecution, 
Regarding claim 13, the blade of Hibbard as modified by the mechanical attachment of Tellier teaches:
the leading edge fairing has a generally C-shaped profile with a leading edge and two trailing edges (see annotated Figs 7 and 9 above), and wherein the leading edge fairing has a projection adjacent each trailing edge (as shown in either Fig 7 or Fig 9).
Regarding claim 15, the blade of Hibbard as modified by the mechanical attachment of Tellier teaches:
the leading edge fairing includes … metallic (Hibbard ([0129]), Tellier [0004])… material.
Regarding claim 19, the blade of Hibbard as modified as described above with reference to claim 1, and for the same reasons, by the mechanical attachment of Tellier teaches:
A leading edge fairing (Hibbard front cover 6, Tellier 30) for attachment to a blade body of a wind turbine blade (Hibbard see Figs 1,2), the leading edge fairing comprises an aerodynamic surface (See Hibbard Fig 12b, Teller Figs 7 or 9), a reverse surface opposite the aerodynamic surface, and a projection (Tellier 32 or 232) extending away from the reverse surface and extending in the longitudinal direction (Tellier [0010]) of the leading edge fairing, wherein the projection is configured to be received in a channel (Teller 36 in Fig 4 or 236 in of the blade body, which channel extends in the longitudinal direction of the blade body (Tellier [0011]) between a root and a tip of the blade.
Regarding claim 20, the blade of Hibbard as modified by the mechanical attachment of Tellier teaches:
A kit of parts comprising a plurality of the leading edge fairings (see Hibbard Fig 2, with joints 7, as described in [0082], [0083], covers are only a portion of the length of the span ([0106]), kit required for repair as in Hibbard [0063], [0064] or replacement as in Tellier [0005]) according to claim 19, wherein the plurality of fairings have different leading edge radii and/or planform curvature (Hibbard [0097], Tellier’s snap fit requires sufficient stiffness that covers configured for different portions of the leading edge would have different curvature even before being applied to the blade, [0010]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbard (US 2007/0036659) in view of Tellier (US 2015/0026980) as applied to claim 1, and further in view of Okabe (US 2019/0277142 to Mitsubishi with priority to 09 March 2018).
Regarding claim 14, the blade of Hibbard as modified by the mechanical attachment of Tellier does not teach:
the leading edge fairing further includes an erosion protection strip.
They teach a metal leading edge fairing that protects the blade, but not an additional strip. The fairing may be a lightweight metal, such as aluminum (Hibbard [0129]).

a composite blade having a metal leading edge fairing comprising a “super hard metal layer” to further suppress wear of the leading edge ([0011]). The super hard metal protects from erosion cause by water droplets. Wind turbine blades are also subject to erosion by water droplets, i.e. rain, as well as airborne sand, grit, snow, and hail.
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the blade of Hibbard as modified by the mechanical attachment of Tellier by including a leading edge erosion protection strip made of super hard metal, i.e. metal harder than aluminum, the strip located at the forward-most part of the leading edge, as taught by Okabe, to obtain the benefit of further reducing leading edge erosion from airborne water droplets and particulates.
Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. channel has a depth direction, and the 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nordin (US 2015/0298791)

    PNG
    media_image5.png
    115
    84
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    192
    477
    media_image6.png
    Greyscale

Regarding claim 1, Nordin discloses:
A wind turbine blade ([0004]) comprising:
a blade body having a root, a tip (inherent in wind power blade), and a longitudinal direction extending between the root and the tip (left to right in Fig 20c); and 
a leading edge fairing (9), 
wherein the blade body has a channel (72, see Fig 20c) extending in the longitudinal direction, and 
wherein the leading edge fairing has a projection (left side in Fig 20e or 20f) extending into the channel and extending in the longitudinal direction so as to be received in the channel ([0143]).


    PNG
    media_image7.png
    490
    142
    media_image7.png
    Greyscale

Dudon (US 2014/0193271) discloses a composite blade ([0028]) for a helicopter, turbine engine or propeller. A metal leading edge coating is deposited, including in longitudinal grooves 41, 43.

    PNG
    media_image8.png
    120
    185
    media_image8.png
    Greyscale

Hayden (US 2015/0198141) is the US equivalent of a reference cited on the IDS.

    PNG
    media_image9.png
    209
    551
    media_image9.png
    Greyscale

Harismendy (ES 2333929) discloses a wind turbine blade leading edge protective cover secured by magnets 8.

    PNG
    media_image10.png
    195
    351
    media_image10.png
    Greyscale

Dobbe (US 2017/0122287) discloses a wind turbine blade tip attachment that is attached by two inward projections. The attachment may be further secured by fasteners ([0131]).

    PNG
    media_image11.png
    379
    552
    media_image11.png
    Greyscale

Fujioka (US 2016/0348643) is the US equivalent of a document cited on the IDS, and discloses a wind turbine leading edge metal strip attached by fasteners.

    PNG
    media_image12.png
    340
    420
    media_image12.png
    Greyscale

Smith (US 2010/0104461) discloses a ceiling fan with the leading edge attached to the blade by projections 54, 56 in longitudinal channels (44, 46 in Fig 5 below, see also Fig 2).

    PNG
    media_image13.png
    570
    177
    media_image13.png
    Greyscale

Kratmann (US 2021/0215140) teaches a kit of parts comprising preformed leading edge protectors for different portions of a wind turbine blade. Each protector can be tailored ([0098]).

    PNG
    media_image14.png
    656
    164
    media_image14.png
    Greyscale



Fichtner (WO 2018/157929) teaches a wind turbine leading edge protection comprising a plurality of segments arranged along the span of the blade. The segments are less expensive to manufacture and easier to apply than a single-piece leading edge protector, and allow customization of each segment (underlined portion on p.2 of translation). The cross-sectional geometry of the leading edge protectors “is designed to be variable in the blade longitudinal direction 8 analogously to the geometry of the shell 12 of the rotor blade 3” (underlined portion on p.6 of translation).

    PNG
    media_image15.png
    338
    531
    media_image15.png
    Greyscale




Related Art
The following references are not available under 102(a)(1) or 102(a)(2), but are included here for their relevance.
Udesen (WO 2019/179583) embodiment of Fig 3. The 18 March 2018 priority document does not include this figure, and thus does not anticipate or predate the instant application.
[AltContent: textbox (6)][AltContent: textbox (E)][AltContent: textbox (B)][AltContent: textbox (D)][AltContent: textbox (C)]
    PNG
    media_image16.png
    279
    472
    media_image16.png
    Greyscale

Regarding claim 1, Udesen discloses: 
A wind turbine blade (p.1 lines 1-2, see Fig 1A, 1B) comprising:
a blade body (1 including 5 together with 4) having a root (left end in Fig 1A), a tip (right end in Fig 1A), and a longitudinal direction extending between the root and the tip; and 
a leading edge fairing (11), 
wherein the blade body has a channel (interior portion including right angle D in annotated Fig 3, bordered by flaps 6 on one end) extending in the longitudinal direction, and 
wherein the leading edge fairing has a projection (portion of 11 in channel at B) extending into the channel and extending in the longitudinal so as to be received in the channel.
Regarding claim 7, Udesen discloses:
the channel is formed in a moulded component (4, p.11 lines 7-8: “The erosion protection cap is molded so that it fits exactly to the wind turbine blade tip profile geometrically”).
Regarding claim 8, Udesen discloses:
the blade body has a groove (C) extending in the longitudinal direction and the moulded component is received in the groove. (p.11 lines 7-8: “The erosion protection cap is molded so that it fits exactly to the wind turbine blade tip profile geometrically”)
Regarding claim 9, Udesen discloses:
the moulded component (4) and the groove (C) have mechanically interlocking profiles (due to shoulder at E).
Regarding claim 14, Udesen discloses:
the leading edge fairing further includes an erosion protection strip (p.6 lines 23-25, “an easily replaceable protective film 11, which can for instance be the so-called helicopter tape”).

Seruntine (WO 2020/231828, with priority to 10 May 2019) discloses a helicopter blade having “lips or joggles 66 that adaptably and removably couple the leading edge extension 64 into corresponding grooves 68 formed into the shell structure of the blade 5.”

    PNG
    media_image17.png
    535
    531
    media_image17.png
    Greyscale

KR 10-2338703 was published on 13 December 2021, and discloses a repairable drone propeller blade having a leading edge that clips on.

    PNG
    media_image18.png
    240
    480
    media_image18.png
    Greyscale


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745